 
 
I 
111th CONGRESS
2d Session
H. R. 4831 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2010 
Mr. Gingrey of Georgia introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Congressional Budget Act of 1974 to set a cap on allocated funds for earmarks. 
 
 
1.Short titleThis Act may be cited as the Earmark Reform Act of 2010. 
2.Cap on allocated funds for earmarksSection 302 of the Congressional Budget Act of 1974 is amended by adding at the end the following new subsection: 
 
(h)Earmark allocation cap 
(1)Further division of amountsIn the Senate and in the House of Representatives, the amounts allocated to the Committees on Appropriations under subsection (a) shall be further divided to establish an allocation of— 
(A)$14,500,000,000 of total new budget authority and total outlays for earmarks in appropriation measures for the first fiscal year of the first concurrent resolution on the budget to which this subsection applies; and 
(B)an amount of total new budget authority and total outlays for earmarks in appropriation measures for the first fiscal year of each ensuing concurrent resolution on the budget equal to one percent of total new budget authority and total outlays allocated to such committees under subsection (a) for that fiscal year. 
(2)Division by membership 
(A)In generalThe $14,500,000 of new budget authority and outlays shall be equally divided among each Member of the House of Representatives and each Senator. 
(B)Further adjustment of allocations and suballocationsWhenever a Member or Senator chooses not to request the full amount of new budget authority and outlays allocated to that Member or Senator for earmarks for a fiscal year, the subsection (a) allocation to the applicable Committee on Appropriations shall be reduced accordingly and that committee shall adjust its subsection (b) suballocation accordingly. 
(3)Point of orderIt shall not be in order in the House of Representatives or the Senate to consider any bill, joint resolution, or amendment if— 
(A)the enactment of such bill or resolution as reported; 
(B)the adoption and enactment of such amendment; or 
(C)the enactment of such bill or resolution in the form recommended in such conference report,would cause the applicable allocation of new budget authority or outlays made under paragraph (1) or (2) for a fiscal year to be exceeded. 
(4)DefinitionAs used in this Act, the term earmark shall have the meaning given to the term congressional earmark in clause 9 of rule XXI of the Rules of the House of Representatives, except that it shall only apply to provisions carried in an appropriation measure or report language respecting any such measure.. 
3.Effective dateThe amendment made by this Act shall apply to the first fiscal year beginning in the first calendar year beginning after the date of enactment of this Act and to subsequent fiscal years. 
 
